DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 January 2021 has been entered. Claims 9-19 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claim 9, the original application does not disclose a user interface comprising a second control arm having a different length than a length of the first control arm, wherein the jaw angles are scaled with respect to the changes of the first or second arm angles based on the lengths of the first control arm and the second control arm, wherein the lengths of the first control arm and the second control arm are determined based on lengths of the clinician’s fingers.
While discussing Figure 2A, which shows an embodiment having arms of equal length, Applicant’s specification introduces the use of scaling factors in paragraph 0037, in order to permit the thumb and index finger to actuate an equal change in the corresponding jaws. Paragraph 0038 clarifies that these scaling factors are introduced due to the different angular changes that fingers of different length are capable of. The thumb is shorter than the index finger and, therefore, would require a greater scaling factor than the index finger in order to actuate the same angular change in its jaw member.
Figure 5 shows a separate embodiment wherein the control arms are of different lengths. Applicant’s paragraph 0049 clarifies that one control arm is longer than the other in order to compensate for anatomical differences in the length of the fingers. As expected, Figure 5 shows that the longer control arm is paired with the longer finger and the shorter control arm is paired with the shorter finger. Thus, both fingers would be actuate the same angular change at full extension.


Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s claim 9 argument on page 5 that the claims are disclosed by the specification, examiner maintains that claim 9 is not original disclosed for the reasons set forth in the 112 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771